Citation Nr: 9901140	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for residuals 
of right foot fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision rendered in March 
1995 by the Winston-Salem, North Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
veteran, who served on active duty from July 1988 to February 
1995, appealed that decision and the case was forwarded to 
the Board for review.

This matter was before the Board in September 1997, at which 
time it was remanded to the RO for additional development.  
The case has since been returned to the Board for final 
appellate action.


FINDING OF FACT

The veterans service-connected residuals of right foot 
fracture are not shown to be more than moderately severe.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of right foot fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service military medical records, VA physical 
examinations, consultation, and treatment records, and the 
veterans written statements.  Further, the Board does not 
know of any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Pursuant to a March 1995 rating decision, service connection 
was established for disability described at that time for 
rating purposes as postoperative residuals fusion of right 
talor-navicular fracture with plantar fasciitis and traumatic 
arthritis.  This rating decision assigned a 20 percent 
disability rating which has remained in effect ever since.  

The post-service medical records include various clinical 
records from the Camp Lejune Naval Hospital and VA dated in 
the 1990s.  A February 1996 radiology report from the Camp 
Lejeune Naval Hospital revealed that the old fracture of the 
mid talus was well healed, but that there was evidence of 
traumatic arthritis involving the talonavicular joint 
dorsally, and particularly with bone spurs, which probably 
accounted for the veterans complaints of pain in the dorsum 
of the foot.  

A March 1996 VA examination report states the veterans 
complaints of pain and discomfort concerning his right foot.  
The examiner reported the veteran could stand and squat, had 
supination and pronation of the right foot, but he could not 
rise on his toes or heals.  The examiner also noted that the 
veteran could wiggle his toes, plantar to 25 degrees, 
dorsiflexion to 20 degrees, and that he walked with a slight 
limp.  The diagnosis was fracture talus and navicular, right 
foot post operative with residuals. 

A January 1997 Camp Lejune Naval Hospital examination report 
stated the veteran complained of pain and stiffness in the 
right foot that prevented him from doing any heavy activity 
or prolonged standing or walking activities.  Right ankle 
dorsiflexion was to 5 degrees and plantar flexion to 40 
degrees.  There was no subtalar motion of the right foot and 
no motion of his Chopart joint.  The right foot revealed no 
abnormal calluses and his sensory examination was normal 
except for numbness near the incision scar.  Toe and ankle 
flexor and extensor strength was normal.  X-rays of the right 
foot showed a matured right talonavicular effusion, some 
tabulator impingement with a portion of the anterior tibia 
articulating with the subtalar joint, and some narrowing of 
the subtalar joint.  The examiner opined that the veteran 
remained unfit for military duty and should be permanently 
retired on disability.  The Diagnoses were status post 
effusion right tarsonavicular with iliac crest bone graft, 
chronic right foot and ankle pain secondary to above, status 
post right navicular fracture and open reduction internal 
fixation with chronic pain, plantar fasciitis, degenerative 
joint change of the ankles with limited range of motion, and 
degenerative changes of the subtalar joint and of the 
clavicular cuneiform.   

A February 1997 VA examination report recounted the veterans 
complaints of constant throbbing and shooting pains in the 
right foot and ankle, that he had decreased range of motion, 
and that he was unable to run or engage in any athletic 
activities.  It was also noted that the veteran had a history 
of four operations on the right foot.  The examiner observed 
that the veteran could walk on his toes and heels, and he 
could squat to the floor, but he walked with a slight limp.  
Range of motion of the right ankle was decreased with no 
lateral motion and with dorsiflexion of 5 degrees and plantar 
flexion of 25 degrees.  The diagnosis was traumatic arthritis 
of the right foot and ankle following multiple operations.  A 
February 1997 VA radiology report revealed some mild 
degenerative change at the articulation of the talus with the 
remainder of the tarsus and calcaneus.

An August 1998 VA examination report recounted the veterans 
medical history and complaints of pain, swelling, and 
limitation of motion of his right foot.  The examiner 
observed that the veteran was ambulatory without a limp and 
was able to heel and toe walk with slight difficulty.  The 
circumference of the right ankle was a ½ inch greater then 
the left, and the range of motion was dorsiflexion 0 degrees 
and plantar flexion 15 degrees.  Range of motion for the 
right forefoot was inversion 0 to 15 degrees and eversion 0 
to 5 degrees, while in the right subtalar joint inversion and 
eversion were both 0 degrees.  There was also hypesthesia to 
light touch over the dorsum of the right foot around the 
surgical incisions.  An August 1998 VA radiology report 
revealed the prior fusion of the talus and navicular by 
internal fixation, degenerative changes at the articulation 
between the navicula and the cuneiformis and at the subtalar 
joint, but no new bony abnormalities were found since the 
last X-ray study.  The examination diagnosis was as follows:

The right foot does not exhibit pain over the 
fusion site upon palpation, weakened movement, 
incoordination of movement or excessive 
fatigability on active and passive movements of the 
right foot.  I believe the patient has a moderate 
degree of functional impairment of the right foot 
due to limited range of motion in the midtarsal and 
subtalar regions of the foot.  I am unable to 
comment of the patients disability except at the 
time of my examination without speculation.  

The remaining evidence consists of the veterans written 
statements contending he is entitled to a higher disability 
rating.  Included with these statements is a copy a letter 
from the Navy Department certifying that the veteran is 
entitled to a 30 percent disability rating under Navy 
disability retirement regulations.  The Board notes here that 
Navy regulations are not controlling upon VA determinations 
of disability ratings.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veterans disability is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5284, which provides the 
guidelines for evaluating traumatic arthritis and [f]oot 
injuries, other.  Under Diagnostic Code 5284, a 30 percent 
disability rating is warranted for severe foot injuries, 
while a 20 percent disability rating is appropriate if such 
foot injuries are moderately severe.  For purposes of the 
present case, Diagnostic Code 5010 essentially calls for 
traumatic arthritis to be rated based on limitation of motion 
as no higher rating than the current 20 percent is for 
application for degenerative changes shown by x-ray.   

After reviewing the evidence, the Board must conclude that 
the current 20 percent disability rating more accurately 
reflects the current severity of the service-connected 
disability at issue.  While there is no doubt that the 
veteran suffers impairment due to his right foot disability, 
the preponderance of the evidence is against a finding that 
the residuals of his right foot fracture result in severe 
impairment.  The Board observes that the examiner who 
conducted the August 1998 VA examination found that the 
veteran was able to toe and heel walk without difficulty and, 
although the veteran walked with a limp, he was ambulatory.  
The examiner also stated that the veteran experienced 
moderate functional impairment due to his right foot 
disability.  In sum, the Board is unable to find a basis for 
finding more than moderately severe impairment so as to 
warrant entitlement to a rating in excess of 20 percent under 
Diagnostic Code 5284.

The Board has also considered Diagnostic Codes 5270, 5271, 
5278, and 5283, as they are relevant to the veterans right 
foot disability.  However, as the veteran was not found to 
have ankylosis of the ankle, claw foot, nor malunion or 
nonunion of the tarsal or metatarsal, a disability rating in 
excess of 20 percent is not warranted.  The Board notes that 
although the veteran does suffer some limitation of motion, 
the current 20 percent rating is the highest available under 
Diagnostic Code 5271 for limitation of motion of the ankle. 

Further, the Board finds that while 38 C.F.R. §§ 4.40 and 
4.45 are for consideration, there is no objective evidence of 
disuse atrophy, incoordination on use, weakness, or painful 
motion such that a rating in excess of 20 percent is 
warranted under these regulations.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  In fact, the August 1998 VA 
examination specifically noted that the veteran did not 
exhibit pain over the fusion site upon palpation, weakened 
movement, incoordination of movement or excessive 
fatigability on active and passive movements of the right 
foot.  Therefore, while the veterans right foot disability 
is symptomatic, including pain on use, there is no clinical 
indication that his symptoms result in any additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent. 

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2. In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, including the provisions of 
38 C.F.R. § 3.321(b)(1) (1998).  The Board finds that the 
evidence of record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
residuals of a right foot fracture has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalizations.  Therefore, in the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and his representative and does not doubt that 
the veterans disability is productive of impairment.  
However, when viewed in the context of the controlling 
regulatory diagnostic criteria, the Board must conclude that 
the preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent at this time.  It follows that 
the provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
provide a basis for favorable resolution of the veterans 
appeal.  The veteran may always advance a new increased 
rating claim should the severity of his disability increase 
in the future.  


ORDER

The preponderance of the evidence is against entitlement to 
an increased disability rating for residuals of right foot 
fracture, currently evaluated as 20 percent disabling.  The 
appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
